Citation Nr: 0210738	
Decision Date: 08/28/02    Archive Date: 09/05/02	

DOCKET NO.  97-32 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral hand 
disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran retired from active duty in May 1996 with 20 
years' active military service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which, in pertinent part, denied the 
veteran entitlement to service connection for a bilateral 
hand disorder, to include arthritis.  

This case was previously before the Board and in December 
1998, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  The evidence does not establish that the veteran 
currently has a bilateral hand disorder to include a hand 
disorder manifested by arthritis.


CONCLUSION OF LAW

A bilateral hand disability, to include arthritis, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 (West Supp. 2001).  It 
essentially eliminates the requirement that the claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist the claimant to obtain evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA would attempt to 
obtain on behalf of the claimant.  

Regulations implementing the VCAA are now published at 66 
Fed. Reg, 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

As to the requirements of the VCAA, the Board finds that, by 
virtue of the rating decision, the statement of the case, as 
well as the supplemental statement of the case issued during 
the pendency of this appeal, the veteran has been given the 
information and medical evidence necessary to substantiate 
his claim.  Moreover, it appears that all evidence identified 
by the veteran or in his possession has been obtained and 
associated with the claims file.  There is no indication that 
more recent relevant medical records exist that have not been 
associated with the claims file.  The veteran's service 
medical records are on file and appear to be intact.  In 
addition, the RO has provided the veteran with VA 
examinations in August 1996 and December 2000 adequate for 
the purpose of addressing the issue on appeal.  In essence, 
VA has satisfied its duties to notify and assist the veteran 
in this case.  Further development and further expending of 
VA resources is not warranted as the circumstances of this 
case indicate that a remand would serve no useful purpose.  
See Soyina v. Derwinski, 1 Vet. App. 540, 546 (1991).  



Factual Background.

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

The veteran contends that he has a disorder involving his 
right and left hands that had its onset in service and was 
treated therein.

A review of the veteran's service medical records reveals 
that the veteran was seen in November 1979, following 
complaints of tenderness and swelling of the right thumb, as 
a result of having jammed the thumb while playing ball.  The 
objective findings included moderate effusion of the thumb, 
limited range of motion, and tenderness at the 
metacarpophalangeal (MIP) joint.  The X-ray study was 
negative.  The diagnostic assessment was strain, rule out 
fracture.  Approximately two years later, in September 1981, 
the veteran was seen following complaints of a numb feeling 
in the left hand for two days.  Physical examination 
disclosed that the veteran's hands were pale, nontender to 
palpation, and sensitive to touch.  The diagnosis was 
possible anemia.  

In October 1987, the veteran injured his left ring finger.  
Physical examination disclosed inactive range of motion of 
the left ring finger, which was described as near normal.  
There was minimal pain with stress, tenderness on the 
radioulnar aspect of the left ring finger of the proximal 
interphalangeal (PIP) joint, and minimal edema of the left 
ring finger at the PIP joint.  X-rays revealed no fracture.  
The diagnosis was rule out volar plate fracture (of the left 
ring finger); and the finger was splinted.  When the veteran 
was evaluated several days later, he complained of constant 
pain that prevented weight bearing and normal motions.  
Physical findings included mild edema, tenderness to 
palpation without obvious deformities and good sensations.  
The X-rays revealed fusiform soft tissue swelling of the PIP 
joint of the fourth finger, and no evidence of fracture or 
dislocation.

In November 1987, the veteran sustained a crush injury to his 
left thumb, due to having jammed the thumb between two 
trucks.  The veteran related that he had pain below the joint 
sides and that, when the pain went away, he could not move 
his thumb, and that he had trouble lifting things.  Physical 
examination revealed tenderness between the two thumb joints, 
and a mild resolving bruise on the medial side of the PIP.  
The assessment was soft tissue injury.  

Upon reevaluation in November 1987, the veteran complained 
that his finger was still swollen.  Active range of motion of 
the left ring finger was within normal limits.  There was 
minimal tenderness on the ulnar and radial aspects of the 
left middle finger, and minimal edema of the left ring finger 
at the PIP joint.  The assessment was of an improving left 
ring finger.  A subsequent entry dated in November 1987 
reflects that the veteran had complaints of minimal 
discomfort of the left ring finger at the volar aspect of the 
PIP joint.  Physical examination of the left ring finger 
revealed an active range of motion, near normal limits, 
measuring 3 millimeters from the distal palmar crease.  
Moderate point tenderness palpated at the distal 
interphalangeal (DIP) joint and minimal edema, as well as 
minimal discomfort with joint stress, were noted.  The 
assessment was of minimal improvement noted of the left ring 
finger (with increased range of motion).  A December 1987 
entry reflects a volar plate fracture of the left ring 
finger, status post six weeks.  The veteran reported that his 
left ring finger felt all right, and that he had no 
difficulty with activities of daily living.  The objective 
findings included active range of motion within normal 
limits, and no point tenderness palpated.  The examiner noted 
the condition had resolved.  

In October 1992, the veteran was seen following complaints, 
which included joint pain of the left index finger and of the 
knuckle joint.  The record reflects that the pain in the left 
index finger was the result of direct trauma from a hammer 
two weeks prior to this visit.  The veteran related that the 
knuckle was still sore and swollen; and that sharp pain was 
appreciated on any contact.  Physical examination revealed 
edema of the left index finger and limited mobility with 
pain.  Physical deformity was present.  X-rays of the left 
hand were negative.  The assessment was of a possible 
fracture of the left index finger.  

Reports of periodic and retirement examinations conducted in 
November 1992 and 1995, respectively, reflect that the 
veteran's upper extremities were clinically evaluated as 
normal.

In July 1996, approximately two months after his separation 
from service, the veteran underwent a VA examination.  He 
complained of constant pain in all of the joints of both 
thumbs as well as all fingers.  He also related that he 
resisted twisting motions due to pain and weakness.  Physical 
examination revealed a 20 percent loss of grip strength, 
bilaterally.  The veteran could appose thumbs to all fingers, 
but he could flex fingers only to 1.3 centimeters from the 
palmar crease.  The examiner observed that most of the distal 
interphalangeal joints were enlarged.  Although VA X-rays 
taken in July 1996 were interpreted as normal, arthritis of 
the hands was diagnosed by the VA physician.

In light of the relevant findings noted above and the fact 
that they raised a question as to the nature and origin or 
any presently existing disability of the right and/or left 
hand, the Board in December 1998 remanded the case to the RO 
for further opinion from a VA examiner as to the nature and 
extent of any present disability involving the veteran's 
hands. The examiner was specifically requested to determine 
whether the veteran has arthritis of the right and/or left 
hand and, if so, its relationship to the veteran's service.  

On a VA "hand, thumb, and fingers" examination in December 
2000, the veteran stated that approximately four years ago, 
he had a spontaneous onset of pain in both his hands.  He 
denied any specific history of trauma.   He further stated 
that electrical studies done in 1996 or 1997 proved to be 
negative.  The veteran complained that he had pain in every 
joint of both hands and was unable to identify any part of 
the hand that was without pain.  On physical examination, 
there appeared to be no deformity of either hand and no joint 
deformity.  There was no atrophy of any of the musculature of 
either hand.  The veteran had a full and unrestricted motion 
of both thumbs, index, middle, ring and little fingers.  He 
was able to oppose all of his fingers to the thumb, 
bilaterally.  The tips of the fingers easily approximated the 
median transverse fold of the palm.  His ability to grasp 
objects was without restriction and of normal strength.  The 
veteran had no difficulty in pushing, pulling, twisting, 
probing, writing, or touching.  The examiner noted that the 
veteran had stated that he had numbness on the dorsum of both 
hands.  He said he checked objectively and no signs of any 
numbness could be identified with the veteran accurately 
identifying sensation bilaterally.  Passive and active range 
of motion of all joints in both hands was normal and 
unrestricted.  The examiner stated that there appeared to be 
no objective evidence of any pain, fatigue, weakness or lack 
of endurance.  The examiner made reference to X-rays taken of 
both hands in November 2000, which he stated proved to be 
negative with no signs of arthritic changes.  He added that 
there were no signs of any trauma or post-traumatic arthritis 
and no evidence of any systemic joint disease.  The examiner 
concluded that in his opinion there were no signs of any 
arthritis in either the right or left hand.  He stated that 
X-rays taken in July of 1996 were reported as negative and 
were consistent with X-rays taken in the year 2000.  He added 
that he could find, therefore, no evidence of any arthritis 
in either hand in the year 2000 and none was reported in the 
year 1996.  In summation, he said, it was unlikely therefore 
that any arthritic condition exists, since there is no 
evidence objectively of this being present at the time or any 
previous time.  

Private treatment records compiled between April 1998 and 
June 2000 and received by VA thereafter show evaluation and 
treatment provided to the veteran for chest pain of unknown 
etiology, penile rash, mild hypertension and urinary 
frequency.  In August 1996, it was noted that the veteran was 
returning for follow up of his hypertension and recent 
laboratory studies.  The veteran stated at this time that he 
was feeling reasonably well with the exception of some 
diffuse arthralgias.  The examiner noted that the veteran was 
continuing to work without limitation.  On physical 
examination, the veteran's lungs were clear and his heart had 
regular rate and rhythm.  His extremities showed no edema and 
he had no effusions or arthritic deformities.  

Analysis.

As noted above, service connection may be granted for 
disability incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  

A claim of service connection must be accompanied by medical 
evidence, which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present 
disability, there can be no valid claim.  See E. G. 
Warmhoff v. Brown, 8 Vet. App. 517 (1996) (it is well settled 
that there must be evidence of a present disability for 
service connection to be awarded); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such instances have resulted in disability.  See 
38 U.S.C.A. § 1110.  In the absence of proof of present 
disability, there can be no valid claim.").

In Hickson v. West, 12 Vet. App. 247 (1999), the United 
States Court of Appeals for Veterans Claims (Court) concluded 
that in order to prevail on the issue of service connection 
on the merits, "there must be evidence of a current 
disability, see Rabideau, 2 Vet. App. at 143; medical, or, in 
some circumstances, lay evidence of inservice incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), Aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(Table) [see also, Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson, 12 Vet. App. at 253.  

In this case, the veteran does not have a currently diagnosed 
disorder involving either the right and/or left hand.  The 
veteran does have normal active range of motion of all joints 
in both hands and there is no objective clinical or 
radiological evidence of any underlying pathology to include 
arthritis.  While the veteran complains of pain in every 
joint of both hands, no bone or joint abnormality has been 
seen radiographically, and a VA physician has opined that it 
is unlikely that any arthritic condition exists involving his 
hands.  The Board recognizes the veteran's complaints of 
pain, but observes that pain alone without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Thus, absent a confirmed 
diagnosis of an identifiable disability, the subjective 
complaints of pain related to the veteran's right and/or left 
hand without connection to an underlying condition and a 
medical nexus to service are insufficient to warrant a grant 
of service connection.  

The Board must emphasize that it has no doubt about the 
veteran's good faith in bringing his claim.  The Board is 
confident that the veteran is personally convinced that he 
has current disabilities involving his hands that are related 
to service.  Ultimately, however, the Board must conclude 
that the medical evidence in this case is controlling and is 
simply overwhelmingly against the veteran's claim.  In such 
circumstances, the benefit of the doubt is not for 
application.  


ORDER

Service connection for a bilateral hand disorder, to include 
arthritis is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

